—Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that there is no merit to the contention of defendant that County Court erred in failing sua sponte to order a competency examination pursuant to CPL 730.30 (1) to determine defendant’s fitness to proceed. The record establishes that, although defendant stated at the plea proceedings that he was taking prescribed medication, defendant did not act in *1026a bizarre, erratic or inappropriate manner. Moreover, upon inquiry by the court, defendant stated that he understood the nature and consequences of his plea and was aware of the constitutional rights he was waiving by pleading guilty.
Furthermore, defense counsel never indicated that defendant was unable to communicate with him or otherwise aid in his defense. Thus, there is nothing in the record to indicate that defendant may be an "incapacitated person” as defined by CPL 730.10 (1). (Appeal from Judgment of Genesee County Court, Morton, J.—Criminal Possession Weapon, 3rd Degree.) Present—Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.